Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what “and configured to” is in reference to. In the current format, it could reference either the connector, the piping system, or the overall air-conditioner.
Regarding claim 11, “at least one connector adapted connect” renders the claim indefinite because “adapted connect” requires a word between “adapted” and “connect” in order to complete the phrase. It is not clear which word is intended to be placed here, therefore it is indefinite.
Claims 17-18 are indefinite by virtue of dependency on claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford (US20100229585A1).
Regarding claim 1, Bradford teaches an air conditioner configured to be installed in a window (Figure 1: 10 could be installed in a window), comprising:
An indoor unit (Figure 1: 10);
An outdoor unit (Figure 1: 16);
A piping system interconnecting the indoor unit with the outdoor unit (Figure 4: 22 and piping from 36 to 12);
A liquid tank fluidly connected to the piping system (Figure 4: 36);
Wherein the indoor unit comprises a single first housing containing an indoor heat exchanger for cooling or heating air in the indoor unit (Figure 4: 10 and 12);
Wherein the outdoor unit comprises a single second housing containing a compressor, a first outdoor heat exchanger, and a second outdoor heat exchanger (¶22, Figure 1: 20 and 18. ¶22 discuses that 20 may be a heat pump. A heat pump includes two heat exchangers, one for heat rejection and one for heat accepting);
Wherein the piping system is configured to circulate an energy transport media from the first outdoor heat exchanger to the indoor heat exchanger (Figures 1 and 4: 22 circulates a heat exchange medium from 18 to 36); and
Wherein the liquid tank is located outside and separate from the first housing and the second housing (¶27).
Regarding claim 2, Bradford teaches all of the limitations of claim 1, wherein
The energy transport media is a water based solution (¶28).
Regarding claim 3, Bradford teaches all of the limitations of claim 1, wherein
A main pump is provided in the indoor unit to circulate the energy transport media (¶23).
Regarding claim 8, Bradford teaches all of the limitations of claim 1, wherein
The piping system comprises a connector provided in the piping system, and configured to connect a first portion of the piping system in the indoor unit to a second portion of the piping system in the outdoor unit (Figure 4: 46).
Regarding claim 9, Bradford teaches all of the limitations of claim 1, further comprising:
An arrangement for switching the air-conditioner between a cooling mode and a heating mode (claim 3).
Regarding claim 11, Bradford teaches an indoor unit of air conditioner configured to be installed in a window (Figure 1: 10 could be installed in a window), the indoor unit comprising:
A liquid to air heat exchanger (Figure 1: 12);
A low pressure circuit comprising a piping system (Figure 4: 22 and piping from 36 to 12);
A liquid tank connected to the piping system (Figure 4: 36);
Wherein the low-pressure circuit comprises at least one connector adapted to connect the indoor unit to an outdoor unit (Figure 4: 46); and
Wherein the liquid to air heat exchanger is located in a first housing and the liquid tank is located outside and separate from the first housing (¶27, Figure 4).
Regarding claim 14, Bradford teaches all of the limitations of claim 8, wherein
The connector is located at a top of the outdoor unit (Figure 3: 42 can be considered as “a top” because “a top” does not impart any implicit structure into the claim. Alternatively, the connector 42 could be considered at “a top” of 34 because 34 can be considered to have a top and bottom half of the tube 42 surrounds 34).
Regarding claims 15 and 17, Bradford teaches all of the limitations of claims 1 and 11, wherein
When the indoor unit is mounted, the liquid tank is located at a top position of the piping system (Figure 4, the pipes coil up to “a top” of the tank and this location can be considered “a top” of the piping system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US20100229585A1) in view of Jordan (GB2126695A).
Regarding claim 6, Bradford teaches all of the limitations of claim 1, and further teaches the collection of condensate (¶29).
Bradford does not teach utilizing a box under the indoor heat exchanger for collecting the condensate.
However, Jordan discloses the utilization of a box located under a cooling coil for collecting condensate water (¶31, Figure 1: 18 and/or 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a box under the indoor heat exchanger of Bradford in order to carry out the condensate collection in Bradford effectively and efficiently.
Regarding claim 7, Bradford as modified teaches all of the limitations of claim 6, but does not teach the pump of claim 7.
However, Jordan further teaches utilizing a pump (Figure 1: 20) to pump condensate from the indoor unit to the outdoor unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a pump in Bradford in order to efficiently move condensate from the indoor unit to the outdoor unit.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US20100229585A1).
Regarding claim 10, Bradford teaches all of the limitations of claim 1, but does not teach the particular heat exchanger material.
However, in the Non-Final rejection of 12/21/2021 and the Final rejection of 04/19/2022, Official Notice was taken that it is old and well known to utilize Aluminum in the fabrication of heat exchangers because Aluminum has favorable heat conduction properties. This Official Notice was not traversed. Therefore, it is taken as Applicant Admitted Prior Art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the heat exchangers of Bradford from Aluminum in order to provide good heat transfer properties and provide strength to the heat exchangers.
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US20100229585A1) in view of Consoli (US20130104581A1).
Regarding claims 16 and 18, Bradford teaches all of the limitations of claims 1 and 11, but does not teach the one way valves of claims 16 and 18.
However, Consoli discloses that one way valves are useful for reservoirs in order to prevent backflow into the tank when the pump is turned off (¶27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a one way valve to connect the liquid tank to the piping system in order to prevent backflow into the tank when the pump is turned off.
Response to Arguments
Applicant’s remarks filed 06/14/2022 have been fully considered.
Applicant has argued that Bradford does not teach the invention of claims 1 and 11 because the storage tank is not outside the housing. However, as noted herein, Bradford explicitly discloses the possibility that the storage tank is outside of the indoor unit in ¶27.
Applicant’s arguments are not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763